Citation Nr: 1402726	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  13-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to an increased rating for a low back strain, currently evaluated as 20 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from August 1993 to August 1995.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  
 
The Board has received evidence after the issuance of the Statement of the Case, but the Veteran has waived RO review and therefore the Board may proceed with the appeal.  
 
The issue of entitlement to service connection and a separate compensable rating for right lower extremity radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
 
FINDING OF FACT
 
Since August 25, 2011, the Veteran's low back strain has not been productive of forward thoracolumbar flexion to 30 degrees or less; or by favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW
 
Since August 25, 2011, the Veteran's low back strain has not met the criteria for an evaluation greater than 20 percent.  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5237 (2013).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the September 2011 correspondence, the appellant was provided complete notice of the type of evidence necessary to establish disability ratings and effective dates. 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination, acquiring VA medical center records, and private medical opinions.  The appellant was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Merits of the Claim
 
The Veteran seeks entitlement to a rating in excess of 20 percent for his low back strain.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  
 
Further, the Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  
 
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
 
A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  
 
There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Also, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  
 
Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  
 
While the rating schedule provides different rating criteria for an intervertebral disc syndrome, the appellant is not service connected for such a disorder, and the general rating formula for back disorders as outlined above is controlling.  

In this case, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  In March 2011 the appellant was examined by a chiropractor, M.J.A.  The Veteran reported complaints of intermittent low back pain with recent exacerbation in February 2011.  Lumbar motion revealed 45 degrees of forward flexion, and 15 degrees of extension, bilateral lateral flexion, and bilateral rotation.  There was no evidence of a sensory deficit in either lower extremity.  Deep tendon reflexes were full and intact.  There was no muscle strength deficit or extremity weakness.  The pertinent diagnoses included a thoracic sprain/strain, and a lumbar intervertebral disc disorder. 

The Veteran was afforded a VA examination in September 2011.  Following the examination the examiner diagnosed a low back strain.  Range of motion study revealed forward flexion to 90 degrees with pain at extremes; extension to 30 degrees with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20; left lateral flexion to 20 degrees with no pain; right and left lateral rotation to 30 degrees with pain at extremes.  After three repetitions, the Veteran's forward flexion was to 90 degrees and extension was to 30 degrees, his right and left lateral flexion 20 degrees each and his right and left lateral rotation to 30 degrees each.  The examiner found no functional loss or impairment of the thoracolumbar spine.  There was no tenderness to palpitation, guarding muscle spasm, or abnormal gait.  Muscle strength, reflexes, sensory examination and straight leg raise test were all normal.  There were no signs of radiculopathy or other neurological abnormalities.  There were no indications of muscle atrophy, or an intervertebral disc syndrome.  The Veteran did not use an assistive device and did not show signs of arthritis in imaging studies.  
 
In March 2013, VA received a back disability benefits questionnaire filled out by a private practitioner, Dr. J.S.J. The examiner diagnosed spondylolysis, sciatica and a lumbar disorder.  Dr. J.S.J. noted complaints of chronic pain with flare-ups of severe restrictive pain on a weekly basis.   Range of motion study revealed forward flexion to 35 degrees with pain at 30 degrees; extension to 15 degrees with pain at 15 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right and left lateral rotation to 10 degrees each with pain at 10 degrees.  After three repetitions, the Veteran's forward flexion was 35, his extension 15 degrees, his right lateral flexion 15 degrees, his left lateral flexion 20 degrees, his right and left lateral rotation 10 degrees each.  The examiner noted the Veteran had additional limitation of motion on repetition and functional impairment.  The examiner also noted excess fatigability, pain on motion, interference in standing, sitting, weight-bearing, localized tenderness to palpitation and guarding or muscle spasm causing abnormal gait.  Straight leg raising was positive on the right but negative on the left.  There was right lower extremity radiculopathy in the form of moderate constant pain with intermittent severe pain.  There were also mild paresthesias/dysthesias and mild numbness in the right lower extremity.  The examiner stated there were no other neurological abnormalities.  The examiner s diagnosed an intervertebral disc syndrome manifested by incapacitating episodes totaling at least one week but less than two weeks duration in the prior 12 months.   The examiner stated that the Veteran had arthritis documented by imaging, but this imaging was not included in the record.  The Veteran reportedly had difficulty at work running, squatting and climbing.  
 
An April 2013 MRI confirmed a diagnosis of L5 spondylolysis with mild grade 1 spondylolisthesis.  
 
In this case the evidence demonstrates that the criteria for a rating in excess of 20 percent have not been met.  In this regard a 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  In both the September 2011 VA examination and the private back examinations, the forward thoracolumbar flexion was greater than 30 degrees and there is no thoracolumbar ankylosis.   Therefore, a rating in excess of 20 percent cannot be awarded based on limitation of motion.  
 
The 2013 private examiner noted neurological abnormalities in his examination.  As these disabilities are to be rating separately from the back disability, these issues have, as noted in the introduction, been referred to the RO for initial consideration and adjudication.  

The Board must also consider whether a higher rating is warranted due to pain, weakness or fatigability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran noted pain throughout motion and fatigability.  Despite the private examiner's statement to the contrary, the Veteran's range of motion measurements did not decrease with repetition.  In fact, his range of motion actually increased slightly after repetitions in the private examination.  The ranges remained constant in his VA examination.  The Veteran also reported interference in sitting, standing, weight-bearing, running, squatting and climbing.  While the Board acknowledges these limitations, as the pain has not been shown to limit the Veteran's range of motion, there is no functional loss and therefore the pain is not compensable beyond the limitation of motion.  Mitchell, 25 Vet. App. at 41.  
 
At this time, the Veteran is not service connected for an intervertebral disc syndrome.  Still, even assuming that he was so service connected, the 2013 private examiner noted that the total duration of incapacitating episodes was greater than one but less than two weeks in the past twelve months.  In order to merit a rating higher than 20 percent, the duration of incapacitation must be two weeks or greater.  38 C.F.R. § 4.71a.  Therefore, the Board cannot award a rating higher than 20 percent for intervertebral disc syndrome.  
 
The private examiner also diagnosed arthritis, however, arthritis is rated under limitation of motion.  As the foregoing discussion addresses the impact of the appellant's limitations of thoracolumbar motion, further discussion is not in order.  38 C.F.R. § 4.14 (2013) (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.)

Staged ratings are inapplicable in the instant case as there is no evidence of a departure from symptoms that would merit a 20 percent evaluation, staged ratings are inapplicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
The Board has considered whether the disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has limited thoracolumbar motion, pain on motion, fatigability, interference with activities, localized tenderness to palpitation and guarding or muscle spasm that leads to abnormal gait.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5325-5243.  The regulations and case law expressly consider each of these symptoms.  Hence, these Diagnostic Codes adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to a rating in excess of 20 percent for a low back strain is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


